DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2022 has been entered.
 
Claim Status
Claims 8 and 9 have been withdrawn.
Claims 5, 10, 15 and 18 have been canceled.
Claims 1, 4, 11, 14 and 19 have been amended; support for the amendment can be found in [0021] of the original specification.
Claims 20-22 have been added; support is found in [0099].
Claims 1-4, 6, 7, 11-14, 16, 17 and 19-22 have been examined on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 11-14, 16 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2017/0288205 A1) hereinafter Inoue, in view of Ishii (JP2008305722A, machine translation used for rejection below).

Regarding claim 1, Inoue discloses a secondary-battery negative electrode (Fig. 3A; element 200; [0105]) comprising: 

a negative electrode collector (Fig. 3A; element 201; [0105]); and 

a negative electrode active material layer (Fig. 3A; element 202; [0105]) provided on a surface (Fig. 3A) of the negative electrode collector (201), 

wherein the negative electrode active material layer (202) includes active material particles (Fig. 3B; element 203; [0109]); and amorphous carbon (Fig. 3B; element 204; “conductive additive”; “acetylene black”; [0109-0110]) which covers at least parts of surfaces (Fig. 3B) of the active material particles (203), 

at least a part of a surface of the amorphous carbon (204) is covered ([0107]; Fig. 1A and 3B) with a film (“metal oxide film”; [0107]; “film 102”; [0089]; Fig. 1A) having a lithium ion permeability (“transmit lithium ions”; [0089]), and 

the film (102) contains an element M ([0087]), and the element M ([0087]) is at least one selected from the group consisting of V, Nb, Ti and Ta ([0087]).  

It is the examiner’s position that the negative electrode active material layer (202) disclosed by Inoue will have at least a part of a surface of the amorphous carbon (204) covered with the film ([0109]; Fig. 1A and 3B) as Inoue discloses that the active material particles (203) are partially covered by the amorphous carbon (Fig. 3B) and are further covered by the film ([0109]). Thus, the film (102) will touch and therefore at least partially cover a surface of the amorphous carbon (204) as disclosed by Inoue ([0109]; Fig. 3B).

Inoue further discloses wherein the active material particles (203) are graphite particles ([0109]; [0084]) and wherein the amorphous carbon (204) includes carbon black (“acetylene black”; [0110]).  
However, Inoue fails to disclose wherein the amorphous carbon is a composite of carbon black and a fired product of pitch or tar, wherein a concentration of the carbon black in the amorphous carbon is 10 to 50 percent by mass.

Ishii discloses a method of coating amorphous carbon on graphite particles for use as an active material in a negative electrode. Ishii discloses the coated graphite particle possesses a high capacity maintenance, outstanding rate characteristic, advanced reversible capacitance, and initial efficiency ([0056]).

Ishii discloses an example ([0061]) in which a graphite particle is coated with amorphous carbon in the form of fired ([0064]) coal tar pitch ([0061]) and carbon black ([0063]). Ishii further discloses that the concentration of the carbon black in the amorphous carbon is 25 parts by mass (“30 parts by weight of coal tar pitch”; [0061]; “10 parts of carbon black”; [0063]).

Ishii and Inoue are analogous art from the same field of endeavor, namely the fabrication of negative electrode active materials comprising graphite coated with amorphous carbon. Therefore, it would have been obvious to one of ordinary skill in the art to have modified Inoue by employing the amorphous carbon coating method of Ishii in order to achieve a high capacity maintenance, outstanding rate characteristic, advanced reversible capacitance, and initial efficiency in Inoue’s electrode as taught by Ishii.

Regarding claim 2, modified Inoue discloses wherein the active material particles (203) are graphite particles ([0109]; [0084]).  

Regarding claim 3, modified Inoue discloses wherein the film (102) further contains a lithium compound ([0087]) containing the element M ([0087]), an element A ([0087]), and lithium (“an oxide film containing any one of these elements and lithium can be used”; [0087]), and the element A is oxygen.  

Regarding claim 4, modified Inoue discloses wherein the fired product of pitch or tar is fired pitch (Ishii [0061]).

Regarding claim 6, modified Inoue discloses a secondary battery (“coin - type lithium ion battery 300”; [0159]) comprising: 

a positive electrode ([0159]); the negative electrode according to Claim 1 ([0160]); and a nonaqueous electrolyte ([0159]; [0162]) having a lithium ion conductivity.  


Regarding claim 11, Inoue discloses a secondary-battery negative electrode (Fig. 3A; element 200; [0105]) comprising: 

a negative electrode collector (Fig. 3A; element 201; [0105]); and 

a negative electrode active material layer (Fig. 3A; element 202; [0105]) provided on a surface (Fig. 3A) of the negative electrode collector (201), 

wherein the negative electrode active material layer (202) includes active material particles (Fig. 3B; element 203; [0109]); and amorphous carbon (Fig. 3B; element 204; “conductive additive”; “acetylene black”; [0109-0110]) which covers at least parts of surfaces (Fig. 3B) of the active material particles (203), 

at least a part of a surface of the amorphous carbon (204) is covered ([0107]; Fig. 1A, 3B) with a film (“metal oxide film”; [0107]; “film 102”; [0089]; Fig. 1A) having a lithium ion permeability (“transmit lithium ions”; [0089]), and 

the film (102) contains an element M ([0087]), and the element M ([0087]) is at least one selected from the group consisting of Si, Zr, Al, V, Nb, Ti and Ta ([0087]).  

It is the examiner’s position that the negative electrode active material layer (202) disclosed by Inoue will have at least a part of a surface of the amorphous carbon (204) covered with the film ([0109]; Fig. 1A and 3B) as Inoue discloses that the active material particles (203) are partially covered by the amorphous carbon (Fig. 3B) and are further covered by the film ([0109]). Thus, the film (102) will touch and therefore at least partially cover a surface of the amorphous carbon (204) as disclosed by Inoue ([0109]; Fig. 3B). Further, as the film (102) at least partially covers ([0109]) the active material particles (203) which are layered on the negative electrode collector (201), the film (102) at least partially covers the negative electrode collector (201).

Inoue further discloses wherein the active material particles (203) are graphite particles ([0109]; [0084]) and wherein the amorphous carbon (204) includes carbon black (“acetylene black”; [0110]).  However, Inoue fails to disclose wherein the amorphous carbon is a composite of carbon black and a fired product of pitch or tar, wherein a concentration of the carbon black in the amorphous carbon is 10 to 50 percent by mass.

Ishii discloses a method of coating amorphous carbon on graphite particles for use as an active material in a negative electrode. Ishii discloses the coated graphite particle possesses a high capacity maintenance, outstanding rate characteristic, advanced reversible capacitance, and initial efficiency ([0056]).

Ishii discloses an example ([0061]) in which a graphite particle is coated with amorphous carbon in the form of fired ([0064]) coal tar pitch ([0061]) and carbon black ([0063]). Ishii further discloses that the concentration of the carbon black in the amorphous carbon is 25 parts by mass (“30 parts by weight of coal tar pitch”; [0061]; “10 parts of carbon black”; [0063]).

Ishii and Inoue are analogous art from the same field of endeavor, namely the fabrication of negative electrode active materials comprising graphite coated with amorphous carbon. Therefore, it would have been obvious to one of ordinary skill in the art to have modified Inoue by employing the amorphous carbon coating method of Ishii in order to achieve a high capacity maintenance, outstanding rate characteristic, advanced reversible capacitance, and initial efficiency in Inoue’s electrode as taught by Ishii.



Regarding claim 12, modified Inoue discloses wherein the active material particles (203) are graphite particles ([0109]; [0084]).  

Regarding claim 13, modified Inoue discloses wherein the film (102) further contains a lithium compound ([0087]) containing the element M ([0087]), an element A ([0087]), and lithium (“an oxide film containing any one of these elements and lithium can be used”; [0087]), and the element A is oxygen.  

	Regarding claim 14, modified Inoue discloses wherein the fired product of pitch or tar is fired pitch (Ishii [0061]).

Regarding claim 16, modified Inoue discloses a secondary battery (“coin - type lithium ion battery 300”; [0159]) comprising: 

a positive electrode ([0159]); the negative electrode according to Claim 11 ([0160]); and a nonaqueous electrolyte ([0159]; [0162]) having a lithium ion conductivity.  

Regarding claim 19, Inoue discloses a secondary-battery negative electrode (Fig. 3A; element 200; [0105]) comprising: 

a negative electrode collector (Fig. 3A; element 201; [0105]); and 

a negative electrode active material layer (Fig. 3A; element 202; [0105]) provided on a surface (Fig. 3A) of the negative electrode collector (201), 

wherein the negative electrode active material layer (202) includes active material particles (Fig. 3B; element 203; [0109]); and amorphous carbon (Fig. 3B; element 204; “conductive additive”; “acetylene black”; [0109-0110]) which covers at least parts of surfaces (Fig. 3B) of the active material particles (203), 

at least a part of a surface of the amorphous carbon (204) is covered ([0107]) with a film (“metal oxide film”; [0107]; “film 102”; [0089]; Fig. 1A) having a lithium ion permeability (“transmit lithium ions”; [0089]), and 

the film (102) contains an element M ([0087]), and the element M ([0087]) is at least one selected from the group consisting of Si, Zr, Al, V, Nb, Ti and Ta ([0087]),  

wherein the active material particles (203) essentially consist of graphite particles ([0084]; [0107]).

It is the examiner’s position that the negative electrode active material layer (202) disclosed by Inoue will have at least a part of a surface of the amorphous carbon (204) covered with the film ([0109]; Fig. 1A and 3B) as Inoue discloses that the active material particles (203) are partially covered by the amorphous carbon (Fig. 3B) and are further covered by the film ([0109]). Thus, the film (102) will touch and therefore at least partially cover a surface of the amorphous carbon (204) as disclosed by Inoue ([0109]; Fig. 3B).

Inoue further discloses wherein the active material particles (203) are graphite particles ([0109]; [0084]) and wherein the amorphous carbon (204) includes carbon black (“acetylene black”; [0110]).  However, Inoue fails to disclose wherein the amorphous carbon is a composite of carbon black and a fired product of pitch or tar, wherein a concentration of the carbon black in the amorphous carbon is 10 to 50 percent by mass.

Ishii discloses a method of coating amorphous carbon on graphite particles for use as an active material in a negative electrode. Ishii discloses the coated graphite particle possesses a high capacity maintenance, outstanding rate characteristic, advanced reversible capacitance, and initial efficiency ([0056]).

Ishii discloses an example ([0061]) in which a graphite particle is coated with amorphous carbon in the form of fired ([0064]) coal tar pitch ([0061]) and carbon black ([0063]). Ishii further discloses that the concentration of the carbon black in the amorphous carbon is 25 parts by mass (“30 parts by weight of coal tar pitch”; [0061]; “10 parts of carbon black”; [0063]).

Ishii and Inoue are analogous art from the same field of endeavor, namely the fabrication of negative electrode active materials comprising graphite coated with amorphous carbon. Therefore, it would have been obvious to one of ordinary skill in the art to have modified Inoue by employing the amorphous carbon coating method of Ishii in order to achieve a high capacity maintenance, outstanding rate characteristic, advanced reversible capacitance, and initial efficiency in Inoue’s electrode as taught by Ishii.


Regarding claims 20-22, modified Inoue discloses wherein the amorphous carbon (Ishii [0061-0063]) is interposed between the surfaces of the active material particles ([0109]) and the film ([0107]; [0089]).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2017/0288205 A1) hereinafter Inoue in view of Ishii (JP2008305722A, machine translation used for rejection below), as applied to claim 6 and 16 above and further in view of Lim et al. (US 2014/0186722 A1) hereinafter Lim.

Regarding claims 7 and 17, modified Inoue discloses all claim limitations of claims 6 and 16 as set forth above. However, modified Inoue fails to disclose wherein the nonaqueous electrolyte contains lithium bisfluorosulfonylimide. 

Lim discloses “a non-aqueous electrolyte solution including: i) a non-aqueous organic solvent including propylene carbonate (PC); and ii) lithium bis(fluorosulfonyl)imide (LiFSI)” ([0009]) for “a lithium secondary battery including: a cathode including a cathode active material; an anode including an anode active material; a separator disposed between the cathode and the anode; and the non-aqueous electrolyte solution” ([0010]) that “may improve high-temperature cycle characteristics, output characteristics after high-temperature storage, capacity characteristics, and swelling characteristics as well as low-temperature output characteristics”.

Lim and Inoue are analogous art from the same field of endeavor, namely the fabrication of secondary batteries comprising nonaqueous organic solvents and lithium salts. Therefore it would have been obvious to one of ordinary skill in the art to modified Inoue by employing the nonaqueous electrolyte of Lim in place of the electrolyte taught by Inoue. In doing so, one of ordinary skill in the art would reasonably expect to improve high and low temperature cycle, output, swelling and capacity characteristics of Inoue’s battery as recognized by Lim.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.K./Examiner, Art Unit 1728                                                                                                                                                                                                        

/Maria Laios/Primary Examiner, Art Unit 1727